DETAILED ACTION
This is in response to Applicant’s Request for Continued Examination filed on 02/03/2022 and amendment on 01/03/2022 amending Claims 1, 7, and 10; and cancelling Claim 4. Claims 1-2, 5-11, and 13-16 are examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1; 5-7; 10; 13; and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Drew (US 5,511,385) in view of Fox ‘724 (US 2016/0214724 wherein Fox ‘723 (US 2016/0214723) is incorporated by reference in its entirety, see [0040] of US 2016/0214724), and Dooley (US 2011/0192170).
	Regarding Claim 1: Drew discloses an air supply system (100; Fig. 1) comprising 

	Drew is silent regarding a plurality of first detectors, wherein each first detector is associated with only one of the at least two bleed source and the plurality of first detectors are configured for detecting substances specific for the oil, wherein the substance specific for the oil is a substance containing a carbonyl group, or a substance containing a carboxyl group and the substance specific is a production of an oxidation reaction or a hydrolysis reaction of the oil.
	However, Fox ‘724, by its incorporation by reference of Fox ‘723, teaches an air supply system (10; Fig. 1b of Fox ‘723) similar to Drew having a bleed source (22; Fig. 1b of Fox ‘723); a valve (13; Fig. 1b of Fox ‘723), at least one air conditioning pack (20; Fig. 1b of Fox ‘723) downstream from the valve (see Fig. 1b of Fox ‘723); a mix unit downstream of the at least one air conditioning pack (23; Fig. 1b of Fox ‘723); a bleed duct (solid line from 22 to 20; Fig. 1b of Fox ‘723);  a first detector (12a; Fig.1b of Fox ‘723)  positioned between the bleed source and the valve upstream from the at least one air conditioning pack (see Fig. 1b of Fox ‘723) and the mix unit and thus associated with the bleed source (12a is on the bleed duct) and configured for detecting substance specific for oil ( [0003] and [0038]), wherein the oil is a substance 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each duct connecting the bleed source to the pack of Drew by adding a first detector on each duct of Drew between bleed source and the valve, upstream of air conditioning pack and mix unit, as taught by Fox ‘724, thus having a plurality of first detectors associated with the at least two bleed sources and the plurality of first detectors being configured for detecting substances specific for the oil, wherein the substance specific for the oil is a substance containing a carbonyl group, or a substance containing a carboxyl group the substance specific is a production of an oxidation reaction or a hydrolysis reaction of the oil, as taught by Fox ‘724. Doing so would permit to detection contaminants in the system, as recognized by Fox ‘724 (see Abstract).
Regarding the limitations “the substance specific is a production of an oxidation reaction or a hydrolysis reaction of the oil” is directed to product-by-process, the product being “the substance specific for the oil” and the process being “oxidation reaction or hydrolysis reaction”. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production and therefor is not limited to the manipulations of the recited steps, only the structure implied by the steps See MPEP 2113. I. As articulated above, Fox ‘724 teaches the product, i.e. a detector configured for detecting a substance specific for the oil, as claimed, and therefore meets the limitations “the substance specific is a production of an oxidation reaction or a hydrolysis reaction of the oil”.


	However, Dooley teaches an air supply system (10, 22, 30, 24, and elements operatively connected thereto; Fig. 2) similar as Drew and Fox ‘724, comprising at least two bleed sources (each compressor 14 of both engines 10; Fig. 2) configured to provide bleed air (see arrows in Fig. 2 and “bleed air” [0015]), wherein each bleed source comprises an engine (10 and 10; Fig. 2), and an oil as lubricant for the engine (“oil”; [0015]); a  plurality of bleed ducts (22 and 22; Fig. 1); a plurality of detector (30, and 30; Fig. 2), wherein each detector is associated with only one of the at least two bleed sources and the detector configured to detect oil contamination in the bleed air (see Fig. 2 and [0015, 0018], e.g. “In the case of a multi-engine aircraft 20, several detection elements 30 of the present system are employed such as allow the rapid identification of which engine 10 is responsible for identified cabin air contamination, greatly simplifying the task of tracing and/or fixing the problem”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the association of the first detectors of Drew in view of Fox ‘724 to have each first detector of the plurality of first detectors being associated with only one of the at least two bleed sources, as taught by Dooley. Doing so would permit to detect which engine/ bleed source is responsible for the contamination, as recognized by Dooley (see [0015]).


    PNG
    media_image1.png
    883
    816
    media_image1.png
    Greyscale


	Regarding Claim 5: Drew in view of Fox ‘724, and Dooley, teaches all the limitations of Claim 1, as stated above, and Fox ‘724 further teaches wherein the substance specific for the oil is at least one of  PATENT APPLICATION 5449.129803a saturated or unsaturated, linear or branched carboxylic acid with a carbon number from 1 to 10; a saturated or unsaturated, linear or branched aldehyde with a carbon number from 1 to 10 (see Figs. 3A-7, e.g. carbon monoacid, acetaldehyde, formaldehyde, propanaldehyde, benzaldehyde) ; or pentanoic acid, heptanoic acid, octanoic acid or tiglic acid.

	Regarding Claim 6:   Drew in view of Fox ‘724, and Dooley teaches all the limitations of Claim 1, as stated above, and Drew in view of Fox ‘724 as stated in Claim 1 further teaches at least one of at least one of the first plurality of detectors is connected to each of the plurality of bleed ducts connecting the bleed sources to the at least one air conditioning pack (see annotated figure 385’), or a second detector is connected to the at least one air conditioning pack.

	 Regarding Claim 7: Drew in view of Fox ‘724 and Dooley teaches all the limitations of Claim 1, as stated above, and Drew further discloses a mixer unit (see annotated figure 385’) connected to the at least one air conditioning pack, and a plurality of mixer ducts (see annotated figure 385’) connecting the mixer unit to the at least one air conditioning pack, wherein the mixer unit mixes cooled bleed air (see annotated figure 385’) from the at least one air conditioning pack with air from at least one of a cabin or cockpit (144, 148; Fig. 1).
 	Drew in view of Fox ‘724 and Dooley, as stated above, is silent regarding a plurality of third detectors, wherein a least a third detector is connected to each of the plurality of mixer ducts connecting the mixer unit to the at least one air conditioning pack.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each mixer duct connecting the mixer unit to the pack of Drew to add at least one third detector being connected to each of the plurality of mixer ducts connecting the mixer unit to the at least one air conditioning pack, as taught by Fox ‘724. Doing so would permit to analyze air downstream from the pack and detect contaminants issued from the pack.

 	Regarding Claim 10: Drew discloses providing bleed air through at least two bleed sources (bleed air from 128; 132; and 136; Fig. 1), wherein each bleed source comprises an engine (128; 131; Fig. 1) or an auxiliary power unit (136; Fig. 1) and an oil as lubricant for PATENT APPLICATION 5449.129803 the engine or the auxiliary power unit (engines 128; 132; and 136 necessarily use oil as lubricant), feeding the bleed air from the at least two bleed sources to at least one air conditioning pack (see annotated figure 385’) through a plurality of bleed ducts (see annotated figure 385’), cooling the bleed air from the at least two bleed sources with at least one air conditioning pack (104 and 103 are refrigerant pack and consequently cool the bleed air, e.g. Col. 3 L. 15-23, Col. 4 L. 48 -52; and 272, and 252; Fig. 1). 
 the substance specific for the oil is a substance containing a carbonyl group, or a substance containing a carboxyl group, the substance specific is a production of an oxidation reaction or a hydrolysis reaction of the oil, and determining from which of the bleed sources an oil has leaked.
	However, Fox ‘724 teaches a method for detecting oil leakage from bleed sources (see [0001]) and an air supply system (10; Fig. 1b of Fox ‘723) similar as Drew having 
 providing bleed air from at least one bleed source (bleed air from 22 and/or 21; Fig. 1b of Fox ‘723); feeding the bleed air from the bleed source to at least one air conditioning pack (20 and 23; Fig. 1b of Fox ‘723) through a plurality of bleed ducts (solid line from 22 and/or 21 to 20 and/or 23; Fig. 1b of Fox ‘723), detecting substance specific for the oil (volatile organic compound, [0048], “oil-based contaminants”; [0003] Fox ‘723)  with a  detector (12a; Fig. 1b of Fox ‘723) positioned between the bleed source and a valve (13; Fig. 1b of Fox ‘723) upstream from the at least one air conditioning pack (see fig. 1b of Fox ‘723) and a mix unit (23; Fig. 1b of Fox ‘723) and thus being associated with the bleed source (12a is associated with 22),  the substance specific for the oil is a substance containing a carbonyl group (see Figs. 3A-7, e.g. carbon monoacid, acetaldehyde, formaldehyde, propanaldehyde, benzaldehyde), or a substance containing a carboxyl group the substance specific is a production of an oxidation reaction or a hydrolysis reaction of the oil (see below), and determining from which of the bleed sources an oil has leaked (see [0055] of Fox ‘723 teaches comparing contaminants from one bleed air source to the other bleed air source).
 the substance specific for the oil is a substance containing a carbonyl group, or a substance containing a carboxyl group, as taught by Fox ‘724. Doing so would permit to detect contaminants in the system, as recognized by Fox ‘724 (see Abstract).
Regarding the limitations “the substance specific is a production of an oxidation reaction or a hydrolysis reaction of the oil” is directed to product-by-process, the product being “the substance specific for the oil” and the process being “oxidation reaction or hydrolysis reaction”. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production and therefor is not limited to the manipulations of the recited steps, only the structure implied by the steps See MPEP 2113. I. Here the claim is directed to a method step of “detecting substances specific for the oil.” How this substance specific to the oil is formed is immaterial to the method as claimed (i.e. there is no step reciting “producing a substance specific to the oil by oxidation or hydrolysis of the oil.” Furthermore, as articulated above, Fox ‘724 teaches detecting the product, i.e. the substance specific for the oil, as claimed, and therefore meets the limitations “the substance specific is a production of an oxidation reaction or a hydrolysis reaction of the oil.”



	However, Dooley teaches  a method for detecting oil leakage from bleed sources (see [0015]) and  an air supply system (10, 22, 30, 24, and elements operatively connected thereto; Fig. 2) similar as Drew and Fox ‘724, comprising providing at least two bleed sources ( each compressor 14 of both engines 10; Fig. 2) configured to provide bleed air (see arrows in Fig. 2 and “bleed air” [0015]), wherein each bleed source comprises an engine (10 and 10; Fig. 2), and an oil as lubricant for the engine (“oil”; [0015]); providing a  plurality of bleed ducts (22 and 22; Fig. 1); a plurality of detector (30, and 30; Fig. 2), wherein each detector is associated with only one of the at least two bleed sources and the detector configured to detect oil contamination in the bleed air (see Fig. 2 and [0015, 0018], e.g. “In the case of a multi-engine aircraft 20, several detection elements 30 of the present system are employed such as allow the rapid identification of which engine 10 is responsible for identified cabin air contamination, greatly simplifying the task of tracing and/or fixing the problem”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the association of the detectors of Drew in view of Fox ‘724 to have each detector of the plurality of detectors being associated with only one of the at least two bleed sources, as taught by Dooley. Doing so would permit to detect which engine/ bleed source is responsible for the contamination, as recognized by Dooley (see [0015]).


	Regarding Claim 13: Drew in view of Fox ‘724, and further in view of Dooley teaches all the limitations of Claim 10, as stated above, and Fox ‘724 further teaches wherein the substance specific for the oil is at least one of  PATENT APPLICATION 5449.129803a saturated or unsaturated, linear or branched carboxylic acid with a carbon number from 1 to 10; a saturated or unsaturated, linear or branched aldehyde with a carbon number from 1 to 10 (see Figs. 3A-7, e.g. carbon monoacid, acetaldehyde, formaldehyde, propanaldehyde, benzaldehyde).

	Regarding Claim 15: Drew in view of Fox ‘724 and further in view of Dooley teaches all the limitation of Claim 10, as stated above, and Drew in view of Fox ‘724 as stated in Claim 10 further teaches at least one of the steps of detecting substances specific for the oil, wherein at least one of the plurality of first detectors is connected to each of the plurality of bleed ducts connecting the bleed sources to the at least one air conditioning pack (see annotated figure 385’), and detecting substances specific for the oil, wherein a second detector is connected to the at least one air conditioning pack.

	Regarding Claim 16: Drew in view of Fox ‘724 and Dooley teaches all the limitation of Claim 10, as stated above, and Drew further discloses mixing cooled bleed air from the at least one air conditioning pack (see annotated 385’) with air from a cabin and/or cockpit (144, 148; Fig. 1) in a mixer unit (see annotated figure 385’).
	Drew in view of Fox ‘724 and Dooley as stated in Claim 10, is silent regarding detecting substances specific for the oil with a plurality of third detectors, wherein at least one of the plurality of third detectors being connected to each of the plurality of mixer ducts connecting the mixer unit to the at least one air conditioning pack.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each mixer duct connecting the mixer unit to the pack of Drew and thus to have at least one of the plurality of third detectors being connected to each of the plurality of mixer ducts connecting the mixer unit to the at least one air conditioning pack, detecting substances specific for the oil with a plurality of third detectors, as taught by Fox ‘724. Doing so would permit to analyze air downstream from the pack and detect contaminants issued from the pack.

	Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Drew (US 5,511,385), in view of Fox ‘724 (US 2016/0214724), and Dooley (US 2011/0192170), as applied to claims 1 and 10 above, and further in view of Walte (US 9,020,764).

	Regarding Claim 2:  Drew in view of Fox ‘724 and Dooley teaches all the limitations of Claim 1, as stated above, but is silent regarding each of the plurality of first detectors is one of an ion mobility spectrometer, a miniaturized mass spectrometer and a laser based infrared spectrometer.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Drew in view of Fox ‘724 and Dooley to have each of the plurality of detectors being one of an ion mobility spectrometer, a miniaturized mass spectrometer and a laser based infrared spectrometer, as taught by Walte. Doing so would permit to have detectors with a small size, as recognized by Walte, see Col. 1 L. 31-33.

	Regarding Claim 11:  Drew in view of Fox ‘724 and Dooley teaches all the limitations of Claim 10, as stated above, but is silent regarding each of the plurality of detectors is an ion mobility spectrometer or a miniaturized mass spectrometer.
	However, Walte teaches a device for detection and identification of contaminant in an airplane interior space (see Abstract) via detectors that is an ion mobility spectrometer or a miniaturized mass spectrometer (see Col. 1 L. 43-54).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Drew in view of Fox ‘724 and further in view of Dooley to have each of the plurality of detectors is an ion mobility spectrometer or a miniaturized mass spectrometer, as taught by Walte. Doing so would permit to have detectors with a small size, as recognized by Walte, see Col. 1 L. 31-33.

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Drew (US 5,511,385) in view of Fox ‘724(US 2016/0214724), and Dooley (US 2011/0192170) as applied to Claim 1 above, and further in view of Burkholder (US 6,438,938).

	Regarding Claim 8: Drew in view of Fox and Dooley teaches all the limitations of Claim 1, as stated above, and Drew further discloses three bleed sources (128; 136; and 132; Fig. 1) comprising two engines (128 and 132) and an auxiliary power unit (136; Fig.1); oil as lubricant for the engines and the auxiliary power unit (engines 128; 132; and 136 necessarily use oil as lubricant); at least one air conditioning pack (see annotated figure 365’) for cooling the bleed air from the bleed sources; a plurality of bleed ducts (see annotated figure 365’) connecting the three bleed sources to the at least one air conditioning pack,25 PATENT APPLICATION 5449.129803a mixer unit (see annotated figure 365’) connected to the at least one air conditioning pack, a plurality of mixer ducts connecting the mixer unit to the at least one air conditioning pack (see annotated figure 365’), and Drew in view of Fox and Dooley, as modified in Claim 1, further teaches at least one of: at least one of the plurality of first detectors is connected to each of the plurality of bleed ducts connecting the bleed sources to the at least one air conditioning pack (see annotated figure 385’). 

	Drew in view of Fox ‘724 and Dooley is silent regarding the oil being a synthetic oil.
	However, Burkholder teaches using synthetic oil in a gas turbine engine (Col. 6 L. 25-28)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Drew in view of Fox ‘724 and further in view of Dooley to have the oil being a synthetic oil, as taught by Burkholder. Doing so .

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Drew (US 5,511,385) in view of Fox ‘724 (US 2016/0214724), and Dooley (US 2011/0192170), as applied to claim 1 above, and further in view of Mitchell (US 2015/0047684), and Burkholder (US 6,438,938).

	Regarding Claim 9: Drew in view of Fox ‘724 and Dooley teaches all the limitations of Claim 1, as stated above, and Drew further discloses at least three bleed sources (128; 136; and 132; Fig. 1) comprising engines (128 and 132) and an auxiliary power unit (136; Fig.1); oil as lubricant for the engines and the auxiliary power unit (engines 128; 132; and 136 necessarily use oil as lubricant); at least one air conditioning pack (see annotated figure 365’) for cooling the bleed air from the bleed sources; a plurality of bleed ducts (see annotated figure 365’) connecting the three bleed sources to the at least one air conditioning pack,25 PATENT APPLICATION 5449.129803a mixer unit (see annotated figure 365’) connected to the at least one air conditioning pack, a plurality of mixer ducts connecting the mixer unit to the at least one air conditioning pack (see annotated figure 365’), Drew in view of Fox and Dooley, as modified in Claim 1, further teaches comprising at least one of: At least one of the plurality of first detectors is connected to each of the plurality of bleed ducts connecting the bleed sources to the at least one air conditioning pack (see annotated figure 385’).
	Drew in view of Fox and Dooley is silent regarding the at least three bleed source being five bleed source, the engines being four engines, and the oil being a synthetic oil.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Drew in view of Fox and Dooley to have the at least three bleed sources being five bleed source, the engines being four engines, as taught by Mitchell. Doing so would enable to increase redundancy in the system and thus increase reliability.
	Burkholder teaches using synthetic oil in a gas turbine engine (Col. 6 L. 25-28). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Drew in view of Fox Dooley and Mitchell to have the oil being a synthetic oil, as taught by Burkholder. Doing so would enable to have a lubricant tailored to have properties compatible with the hostile environment, as recognized by Burkholder, see Col. 6 L. 25-28.

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Drew (US 5,511,385) in view of Fox (US 2016/0214724), and Dooley (US 2011/0192170) as applied to Claim 10 above,  and further in view of  Scherer (US 2016/0083667).

	Regarding Claim 14: Drew in view of Fox ‘724 and Dooley teaches all the limitations of Claim 10, as stated above, but does not explicitly recites the substance specific for the oil being pentanoic acid, heptanoic PATENT APPLICATION 5449.129803acid, octanoic acid or tiglic acid.

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Drew in view of Fox and Dooley to have the substance specific for the oil being the substance specific for the oil is pentanoic acid, heptanoic PATENT APPLICATION 5449.129803acid, octanoic acid or tiglic acid, as taught by Scherer. Doing so would permit detection of a common representative of monocarboxylic acids used in oil, as recognized by Scherer [0021].

Response to Arguments

Applicant’s arguments filed 01/03/2022 with respect to Claims 1 and 10 have been considered but are not convincing for the following reasons:
Applicant’s representative asserts that Drew, Fox ‘724, does not teach each and every feature of the processes of independent Claims 1 and 10.  Applicant’s representative further asserts that Fox ‘724 merely discloses the detection of VOCs and SVOCs which do not necessarily refer to components associated with thermal breakdown of the oil. In addition, Applicant’s representative asserts that Fox’724 provides a numerous list of Chemical components and there is nothing that directs one of ordinary skill in the art to choose those that might be component associated with thermal breakdown of Oil.
First, it is clear that the chemical components taught by Fox ‘724, i.e. components in Fig. 3A-3B, 4A-4B are from oil as  [0003] recites the presence of  “oil-based contaminants in the ventilation air entering from outside the aircraft through the main engine bleeds or APU bleed or other air sources including ground supplies and electric compressors”; [0007] recites detecting  contaminant in the outside air supplied through the engines, APU or other air sources including ground supplies and electric compressors”; and [0015-16] recites the results of the detection as “depicting frequency of occurrence of contaminants in air”.
 Second, the Argument are not commensurate in scope with the claim language. 
The independent Claims recites “the substance specific is a production of an oxidation reaction or a hydrolysis reaction of the oil”. Therefore, no claim limitations are directed to the component being associated with thermal breakdown of oil, as it is relied by Applicant’s representative for his arguments.  In addition, no claim limitations are directed to only detecting components that are produced by thermal breakdown of oil and to not detecting components that are produced by other process than thermal breakdown. Furthermore, as articulated above, this limitation is directed to product-by-process”. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production and therefor is not limited to the manipulations of the recited steps, only the structure implied by the steps See MPEP 2113. I. Fox ‘724 discloses detecting the same substances as the substances disclosed and claimed by Applicant. For example, Fox’724 teaches the substances being a carbonyl group (see Figs. 3A-7, e.g. carbon monoacid, acetaldehyde, formaldehyde, propanaldehyde, benzaldehyde) and the Application claims the substances being “a carbonyl group” (see Claims 1 and 10; and in the Specifications [0015] for “formaldehyde, acetaldehyde”, and [00 21] for carbonyl group in general). Consequently, Fox ‘724 teaches a detector configured to detect the same substances as disclosed by applicant, Fox ‘724, and therefor Drew, Fox ‘724, and Dooley  meet the claim limitations of Claims 1 and 10.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/R.A.C./Examiner, Art Unit 3741     
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741